DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 34-52 are pending and under consideration. 

Specification
The disclosure is objected to because of the following informalities: The first line of the specification should be updated to reflect the current status of all priority applications.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method of attenuating pain in a subject comprising inducing expression of a glycine receptor1 (GlyR1) protein in a peripheral neuron of a subject by introducing a genetic vector into the peripheral neuron, said vector comprising a nucleic acid encoding the GlyR1 protein in operable linkage to a promoter, to express the GlyR1 protein in the peripheral neuron, and subsequently exposing the peripheral neuron to an agonist of the GlyR protein, wherein the electrophysiological activity of the peripheral neuron is modulated by administration of agonist thereby attenuating pain in the subject,

does not reasonably provide enablement for carrying out the method using any other means to cause expression of any GlyR protein other than GlyR in a peripheral neuron or use of any modulator other than an agonist.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

The nature of the invention related to expression of a glycine receptor (GlyR) in peripheral neurons and binding of an agonist to the receptor opens the anion channel resulting in attenuation of pain. 
The claims are broad with regard to which GlyR subunits are expressed (claims are drawn to expression of “a GlyR protein”), to how the expression of the GlyR protein is caused, and to the type of modulator used to obtain attenuation of pain.
The specification, at paragraph 17, teaches that the GlyR protein is made up of  and  subunits, typically with 2  subunits and 3  subunits. The specification also teaches that there are four different  subunits. Paragraph 18 of the specification teaches that there are muteins of the GlyR subunits that can transform the anion channel in to a cation channel. Other alterations can affect ligand identity, specificity, and affinity. Th specification teaches that heterologous expression of just the human a1 subunit is sufficient to reconstitute an active glycine-gated channel with pharmacological properties essentially identical to those of native channels (see paragraph 17).
The specification, by example, only teaches use of the subunit of GlyR. This subunit functions as an anion channel, allowing anions to pass through when an agonist binds. Antagonists of this receptor are competitive inhibitors that reverse the activity and effect of the agonist (see paragraph 49). 
Claim 34 is drawn to a method of attenuating pain. While there is no active recitation that pain is attenuated, recitation in the preamble is given weight and the claim requires, therefore, attenuation of pain be obtained. The specification only teaches achieving attenuation when GlyR1 is expressed in peripheral neurons., There is no support that any other subunit, combination of subunits or muteins would lead to this effect. The claim encompasses use of muteins that transform the receptor into a cation channel, rather than an anion channel.  There is nothing on the record to indicate that activation of a cation channel would lead to the same effect as that of an anion channel. The claim also broadly encompasses any allosteric modulator of the receptor, including inhibitors. Pain is attenuated when agonists are introduced to gate an anion channel and there is no evidence that an antagonist, as a generic modulator, would have the same effect. In fact, the specification, at paragraph 49, teaches that an antagonist reverses the effects of the agonist but by itself has no effect. 
With regard to how to exogenously express GlyR in peripheral neurons, the specification teaches doing so with an exogenous nucleic acid encoding the receptor (either by transgene introduction into the genome or by viral introduction into a peripheral neuron). The specification also teaches inducing expression of endogenous GlyR using an agent that activates the gene (see paragraph 16).  This latter embodiment is not enabled. The specification is silent with regard to how to activate expression of any GlyR subunit in the endogenous genome of a peripheral neuron, where GlyR is not normally expressed. It would require undue experimentation to determine how to activate expression of an endogenous GlyR gene via application of an agent.
Given the art-accepted teachings set forth by the specification, there are a variety of GlyR receptors with varying characteristics encompassed by the claims. The claims encompass anion and cation channels as well as use of agonists and antagonists as modulators. The claims also encompass turning on endogenous glyR genes in cells that do not normally express those endogenous genes. There is no support for which combinations and what levels of expression would be needed to affect the GlyR in a manner that attenuates pain and it would require undue experimentation to determine any receptor combination of means of expressing that receptor other than as set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,957,036 in view of Amaya (The Journal of Neuroscience, 2006, 26:12852-12860). The patented claims are drawn to the same method claimed with exception that the patented claims are generically drawn to modulation of electrophysiological activity while the current claims are drawn to attenuating pain. Not only would attenuation of pain have been an inherent effect of the patented method, it was also known the ion channels are associated with pain in neurons. For example Amaya taught gating a sodium channel leads to pain hypersensitivity. The instant claims encompass activating an anion channel, which would suppress neural activity and, therefore, pain. 

.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632